NON-RESIDENT SAVINGS AND LOAN ASSOCIATION — REQUIREMENTS A Savings and loan association chartered by the United States is not to be considered a foreign association, and therefore, is not required to maintain a surety bond as required by 18 O.S. 317 [18-317] (1971).  This is to acknowledge receipt of your letter wherein you ask, in effect, whether or not a savings and loan association located in Arkansas, but chartered by the United States, is to still be considered a foreign association, and therefore, required to file certain reports with your office, pay the annual fees to the State of Oklahoma, and maintain a surety bond as required by 18 O.S. 317 [18-317] (1971).  In your letter, you state that the savings and loan association involved was prior to 1975, a savings and loan association chartered by the State of Arkansas, filed the required reports, paid the required fees, and maintained the required surety bond pursuant to 18 O.S. 317 [18-317] (1971).  In early 1975, this association was converted to a savings and loan association with a charter from the United States, but still maintains its offices in eastern Oklahoma.  Title 18 O.S. 317 [18-317] (1971), states, in part: "Every foreign building and loan association doing business in this State shall conduct its business in accordance with the laws of this State governing domestic building and loan associations. . . . Every foreign association doing business in this State shall keep on deposit with the State Treasurer a surety bond, United States Bonds, State, county or other municipal bonds to be fixed by said Board in the sum of not less than Ten Thousand ($10,000.00) Dollars and not exceeding one (1%) percent of the assets of such foreign association invested in this State; . . . " (Emphasis added) Title 18 O.S. 381.2 [18-381.2] (1971), part 7, states: "'Federal association' means a savings and loan association organized and existing under the laws of the United States." Title 18 O.S. 381.2 [18-381.2] (1971), part 8, states: "'Foreign association', means any firm, company, association, partnership or corporation, by whatever name called, actually engaged in the business of a savings and loan association, which is not organized under the laws of this state or of the United States." Title 18 O.S. 381.66 [18-381.66] (1971), states, in part: "Federal Savings and Loan Associations are not deemed to be foreign associations . . . " Based upon the above statutes, once a savings and loan association obtains a charter from the United States, it no longer can be defined as a foreign savings and loan association pursuant to the above statutes. Therefore, the requirements of 18 O.S. 317 [18-317] (1971), would not apply to a savings and loan association which has a charter from the United States.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative in that a savings and loan association chartered by the United States is not to be considered a foreign association, and therefore, is not required to maintain a surety bond as required by 18 O.S. 317 [18-317] (1971).  (Todd Markum)